       Case 1:21-cv-11326-WGY Document 1 Filed 08/16/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



BRIAN PRESCOTT,
Plaintiff

v.

ATALIAN GLOBAL SERVICES, INC.
Defendant


                           COMPLAINT AND JURY DEMAND

                                            PARTIES

            1.        Plaintiff Brian Prescott (“Plaintiff”) is a resident of Braintree, Norfolk

     County, Commonwealth of Massachusetts.

            2.        Defendant Atalian Global Services, Inc. (“Defendant”), is a corporation

     organized under the laws Delaware, having a principal place of business in New York,

     New York.

                                         FACTUAL ALLEGATIONS

            3.        Starting on or about July 2020, Defendant employed Plaintiff as its

     Regional Vice-President.

            4.        By its agents, Defendant promised to pay Plaintiff a salary and

     performance payments based on his meeting non-discretionary, mathematically

     determinable performance objectives, including earnings before interest, taxes, and

     amortization. Hereinafter, this promised payment will be referred to as the “performance

     payment.”

            5.        Plaintiff performed his work from Defendant’s office in Braintree,

     Massachusetts.


                                                                                                   1
  Case 1:21-cv-11326-WGY Document 1 Filed 08/16/21 Page 2 of 9




       6.      The conditions for achieving a performance payment and amount of the

performance payment Defendant promised to pay Plaintiff, which ran from January 1,

2020 to December 31, 2020, are set forth in a document Defendant entitled,

“Management Incentive Program-Regional Leadership” (“MIP”).

       7.      By his performance, on or before December 31, 2020, under the terms of

the MIP, Plaintiff met the objective, mathematically determinable criteria necessary to

have earned a performance payment of no less than $148,500.00.

       8.      Under the terms of the MIP, Plaintiff was due the performance payment

he earned on or before March 15, 2021.

       9.      Defendant did not pay the performance payment Plaintiff had earned

under the MIP on or before March 15, 2021, as it promised.

       10.     Plaintiff’s last day of work was August 13, 2021.

       11.     Defendant did not pay Plaintiff the performance payment he had earned

on or before August 13, 2021, and has not paid it to him as of the date of the filing of this

Complaint.

       12.     In addition, as of August 13, 2021, Defendant owed Plaintiff

approximately 60 hours of accrued vacation pay, having a value of at least, $5,480.00,

and one week of salary, having a cash equivalent value of no less than $3,653.85.

       13.     Defendant did not pay Plaintiff his accrued vacation pay or his unpaid

salary in full on or before August 13, 2021, nor has it paid it to him as of the date of the

filing of this Complaint.

                                 JURISDICTION AND VENUE

       14.     Plaintiff is a citizen of Massachusetts and Defendant is a citizen of

Delaware. There is therefore complete diversity between the parties to this action.


                                                                                               2
  Case 1:21-cv-11326-WGY Document 1 Filed 08/16/21 Page 3 of 9




        15.      Moreover, the amount in controversy exceeds $75,000, exclusive of

interest and costs.

        16.      This Court, therefore, has subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1332.

        17.      Venue is appropriate in this Court because Plaintiff resides in Braintree,

which is in this judicial district, and he performed work for Defendant in Braintree, which

is also in this judicial district.

                                         COUNT I
                 Breach of Contract - Failure to Pay Performance Payment

        18.      All allegations set forth herein are incorporated by reference.

        19.      By the terms of the MIP, Defendant agreed to pay Plaintiff a performance

payment based on his performance of objectively measurable conditions.

        20.      Plaintiff performed all conditions, covenants, and promises required of

him to earn his performance payment under the MIP.

        21.      Defendant has not paid Plaintiff the performance payment it agreed to pay

him, thereby breaching its agreement with Plaintiff.

        22.      As a proximate result of Defendant’s breach, Plaintiff has suffered harm,

injury, and damages.

                                               COUNT II
                                         Failure To Pay Wages
                                     Violation Of G.L. c. 149, § 148

        23.      All allegations set forth herein are incorporated by reference.

        24.      Defendant’s employment of Plaintiff was subject to G.L. c. 149, § 148, the

Massachusetts Wage Act (“the Wage Act”).




                                                                                              3
  Case 1:21-cv-11326-WGY Document 1 Filed 08/16/21 Page 4 of 9




       25.     Under the Wage Act, a covered employer must pay an employee all

earned wages due and owing him no later than his date of discharge.

       26.     Wages under the Wage Act are earned when an employee has performed

the labor necessary to earn them.

       27.     Earned wages subject to the Wage Act include any hourly wage, salary,

performance payment, “commissions,” or incentive payment that can be determined to a

mathematical certainty by the performance of objectively established conditions.

       28.     By Plaintiff’s last day of work on April 7, 2021, Plaintiff had by his labor

earned a performance payment in the amount of no less than $148,500.00 under the

objective criteria Defendant established in the MIP.

       29.     Defendant did not pay Plaintiff his performance payment on or before

August 13, 2021, and indeed, has never paid it to him.

       30.     Under the Wage Act, Defendant cannot, by any provision in the MIP, or

other “special contract,” or for any other reason, enforce or establish any condition that

might purport to cause Plaintiff to forfeit any earned waged, including any provision in

the MIP purporting to vest Defendant with the discretion to change the terms of the MIP,

or retain the right not to pay the performance payments promised.

       31.     Defendant has violated G.L. c. 149, § 148 by failing to pay Plaintiff the

performance payment due and owing him.

       32.     As a proximate result of Defendant’s illegal conduct, Plaintiff has suffered

harm, injuries, and damages.

       33.     Plaintiff has satisfied all administrative prerequisites to suit under G.L. c.

149, § 150.




                                                                                                4
  Case 1:21-cv-11326-WGY Document 1 Filed 08/16/21 Page 5 of 9




                                    COUNT III
                 Breach Of Contract/Breach Of The Implied Covenant
                           Of Good Faith And Fair Dealing

       34.     All allegations set forth herein are incorporated by reference.

       35.     There is a covenant of good faith and fair dealing implied in all contracts.

       36.     Defendant breached the implied covenant of good faith and fair dealing by

depriving Plaintiff of the performance payment he earned under the terms of the MIP.

       37.     As a proximate result of Defendant’s breach, Plaintiff has suffered harm,

injury, and damages.

                                         COUNT IV
                                     Promissory Estoppel
                                    Plaintiff v. Defendant

       38.     All allegations set forth herein are incorporated by reference.

       39.     In making the aforementioned promises, assurances, or representations to

Plaintiff, Defendant, by its agents, knew or should have known that Plaintiff would

reasonably rely on its promises, assurances, or representations regarding its promise to

pay the performance payment, and perform the work he performed, as described above,

in reliance on its promise.

       40.     Defendant has not performed its promises, assurances, and representations

that Plaintiff would be paid the performance payment for meeting the criteria established

in the MIP.

       41.     Injustice can be avoided only by enforcing Defendant’s promises,

assurances, or representations completely.

       42.     As a result of Defendant’s failure to perform according to its promises,

assurances, or representations, Plaintiff has sustained harm, injury, and damages.




                                                                                              5
  Case 1:21-cv-11326-WGY Document 1 Filed 08/16/21 Page 6 of 9




                                        COUNT V
                           Unjust Enrichment/Quantum Meruit
                                    Plaintiff v. Defendant

       43.     All allegations set forth herein are incorporated by reference.

       44.     As alleged herein, Defendant did not exercise good faith in failing to pay

Plaintiff the promised performance payment.

       45.     As a direct and proximate result of Defendant’s conduct as alleged herein,

Plaintiff has been deprived of the performance payment he earned by working for

Defendant. The unpaid performance payment remains in Defendant’s possession and

control. As a result, Plaintiff has conferred a substantial monetary benefit on Defendant,

which Defendant knew of, appreciated, accepted, and retained.

       46.     By way of Defendant’s conduct, Defendant has been unjustly enriched to

the extent Defendant has failed to pay Plaintiff the performance payment due Plaintiff.

       47.     As such, Defendant’s acceptance and retention of the monetary benefit

alleged herein has occurred under circumstances which make it inequitable if a restitution

payment is not made to Plaintiff to disgorge Defendant of ill-gotten profits derived from

its failure to pay Plaintiff the performance payment due and owing him.

       48.     Plaintiff reasonably expected to be paid his performance payment by

Defendant but was not.

       49.     As a proximate result of Defendant’s conduct, Plaintiff has suffered harm,

injuries, and damages.




                                                                                             6
  Case 1:21-cv-11326-WGY Document 1 Filed 08/16/21 Page 7 of 9




                                       COUNT VI
                       Misrepresentation (Intentional and Negligent)
                                     Plaintiff v. Defendant

       50.     All allegations set forth herein are incorporated by reference.

       51.     Defendant, through its duly authorized agents has made intentional or

negligent misrepresentations to Plaintiff about payment for his services, including that he

would be paid a performance payment based on his performance of objectively

measurable criteria.

       52.     Plaintiff relied on those representations to his detriment, including by

performing work he reasonably believed would require Defendant to pay him a

performance payment.

       53.     Despite this, Defendant did not pay Plaintiff his earned performance

payment, but retained for itself the amount of the performance payment it owed him.

       54.     As a proximate result of Defendant’s conduct, Plaintiff has suffered harm,

injuries, and damages.

                                        COUNT VII
                                 Violation of the Wage Act
                            Failure to Pay Accrued Vacation Pay

       55.     All allegations set forth herein are incorporated by reference.

       56.     Under the Wage Act, a covered employer has to pay a covered employee

all their accrued vacation pay by the last day of the employee’s employment.

       57.     Defendant violated the Wage Act because it did not pay Plaintiff all his

accrued vacation pay by the last day of his employment, which was August 13, 2021.

       58.     Defendant’s illegal conduct has caused Plaintiff to suffer harm, injury, and

damages.




                                                                                              7
    Case 1:21-cv-11326-WGY Document 1 Filed 08/16/21 Page 8 of 9




                                       COUNT VIII
                                 Violation of the Wage Act
                Failure to Pay Accrued Salary by Last Day of Employment

         59.     All allegations set forth herein are incorporated by reference.

         60.     Under the Wage Act, a covered employer has to pay a covered employee

  all their earned salary pay by the last day of the employee’s employment.

         61.     Defendant violated the Wage Act because it did not pay Plaintiff all his

  earned salary by the last day of his employment, which was August 13, 2021, 2021.

         62.     Defendant’s illegal conduct has caused Plaintiff to suffer harm, injury, and

  damages.

                                    JURY DEMAND

PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL CLAIMS SO TRIABLE.

                              PRAYER FOR RELIEF

  WHEREFORE, Plaintiff prays for relief as follows:

     A. Judgment awarding Plaintiff his unpaid performance payment, accrued vacation

         pay, along with treble damages, attorneys’ fees and costs, including as mandated

         by G.L. c. 149, § 150;

     B. An award of pre- and post-judgment interest on all amounts awarded at the

         highest rate allowable by law; and

     C. All such other and further relief to which Plaintiff may show himself to be justly

         entitled.




                                                                                             8
        Case 1:21-cv-11326-WGY Document 1 Filed 08/16/21 Page 9 of 9




                         Respectfully submitted,

                         PLAINTIFF BRIAN PRESCOTT

                         By his attorney,

                         s/Daniel W. Rice
                         Daniel W. Rice, BBO # 559269
                         HARRINGTON & RICE, P.C.
                         25 Braintree Hill Office Park, Suite 200
                         Braintree, Massachusetts 02184
                         (781) 964-8377 (mobile)
                         dwr@harringtonrice.com

Dated: August 16, 2021




                                                                       9
